DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg US 2010/0175271 (hereinafter Lundborg) in view of Gehres US 5115542 (hereinafter Gehres).

    PNG
    media_image1.png
    368
    683
    media_image1.png
    Greyscale

Re. Cl. 11, Lundborg discloses: A transition (Fig. 1) for cables or pipes (see Fig. 1, Paragraph 0014, Lines 6-7), comprising a frame (1, Fig. 1), compressible modules (2, Fig. 1), a compression unit (3, Fig. 1) and a wedge clip (6, 14, 8, 10, 12, 19 Fig. 1-10), wherein the compressible modules are placed inside the frame for receiving the cables or pipes (see Fig. 1), wherein the compression unit is in the form of a wedge (see Fig. 1-2; Paragraph 0014, Lines 12-20) arranged inside the frame and comprising wedge elements (see Fig. 1-2, elements which enables screws 4 to adjust the compression as discussed in Paragraph 0014, Lines 12-20) and screws (4, Fig. 1), said wedge being movable from a non-compressing state to a compressing state by turning the screws outwardly whereby the modules are pressed against the cables or pipes received inside the modules (Paragraph 0014, Lines 12-120), wherein the wedge clip is located on the screws of the wedge between the heads of the screws and the wedge elements (see 6, Fig. 2 or 14, 8, 10, 12, 19 Fig. 2-10), wherein the wedge clip has first, second, third and fourth semi-cylindrical recesses, the first and fourth semi-cylindrical recesses (see annotated figure 4 for example) are placed on top of each other and receive one of the screws (see Fig. 2), and the second and third semi-cylindrical recesses are placed on top of each other and receive another one of the screws (see Fig. 1-2).
Re. Cl. 19, Lundborg discloses: A method for installation of a transition for cables or pipes (see Fig. 1, Paragraph 0014, Lines 1-4), comprising the steps of providing a frame (1, Fig. 1) in an opening of a partition (e.g. wall, roof, floor or bottom of a house, ship, container, cabinet, etc.), placing compressible modules inside the frame (2, Fig. 1), receiving cables or pipes in the compressible modules (Paragraph 0014, Lines 6-7), providing a compression unit in the form of a wedge inside the frame (3, Fig. 1), compressing the compressible modules by moving the wedge from a non-compressing state to a compressing state by turning screws of the wedge outwardly to provide a distance between heads of the screws and wedge elements of the wedge (see Fig. 2, Paragraph 0015, Lines 3-8), -3-an elongated plate (6, Fig. 1-2) having first, second, third and fourth semi-cylindrical recesses (see annotated figure 4), wherein the first and fourth semi-cylindrical recesses are arranged in opposite ends of the elongated plate (see annotated figure 4), over the screws of the wedge to form a wedge clip (see Fig. 1-2), placing the second and third semi-cylindrical recesses on top of each other and around one of the screws between the head of the screw and the wedge elements (see Fig. 1-2), and placing the first and fourth semi-cylindrical recesses on top of each other and around another of the screws between the head of the screw and the wedge elements (see Fig. 1-2).
Re. Cl. 20, Lundborg discloses: the step of marking the compressing state by the wedge clip placed on the screws (see Fig. 2).
Re. Cl. 21, Lundborg discloses: the step of preventing the screws from being turned inwardly by the wedge clip placed on the screws (see Fig. 2, by having 6 located on the screws 4, the screw cannot be turned inward further due to the interaction of the screw heads with 6).
Re. Cls. 11, 14 and 19, Lundborg does not disclose the wedge clip is formed of an elongated plate bent over itself, and wherein the first and fourth semi-cylindrical recesses are placed at opposite ends of the elongated plate and thus form one end of the wedge clip when the elongated plate is bent over itself and the wedge clip is located on the screws (Cl. 11), the elongated plate has a through opening placed in a center of the elongated plate and at which opening the elongate plate is bent over itself, so that the center of the elongated plate forms an end of the wedge clip opposite the first and fourth semi-cylindrical recesses when the wedge clip is located on the screws (Cl. 14), or bending an elongate plate over itself (Cl. 19).  Gehres discloses an alternate clip for securing onto elongate objects (Fig. 1) which can be structured to receive two or three elongate objects (see Fig.1 and Col. 2, Lines 12-15).  Re. Cl. 11, Gehres discloses the clip is an elongated plate (see Fig. 4) bent over itself (see Fig. 1, via 12) and located on the elongate objects (see Fig. 1 via 60), wherein the wedge clip has first (35, Fig. 4), second (38, Fig. 4), third (35, Fig. 4) and fourth semi-cylindrical recesses (recess closet to 44, Fig. 4; the Examiner notes that in the scenario where the clip receives two elongate objects as discussed in Col. 2, Lines 12-15, there would only be four recesses), the first and fourth semi-cylindrical recesses are placed on top of each other and receive one of the elongate objects (see Fig. 1), and the second and third semi-cylindrical recesses are placed on top of each other and receive another one of the elongate recesses (see Fig. 1), and wherein the first and fourth semi-cylindrical recesses are placed at opposite ends of the elongated plate and thus form one end of the wedge clip when the elongated plate is bent over itself and the wedge clip is located on the elongated objects (see Fig. 1 and Fig. 4).  Re. Cl. 14, Gehres discloses the elongated plate has a through opening (see Fig. 1, between 46’s there is illustrated an opening which enables the device to be bent over itself, the opening is a through opening since it extends through the device into the page in the view shown in Fig. 1) placed in a center of the elongated plate (see Fig. 1 and 4, where 12 is) and at which opening the elongate plate is bent over itself (see Fig. 4), so that the center of the elongated plate forms an end of the wedge clip opposite the first and fourth semi-cylindrical recesses when the wedge clip is located on the elongate object (see Fig. 1).  Re. Cl. 19, Gehres discloses that the wedge clip includes first, second, third and fourth recesses and the wedge clip is bend over itself to secure to the elongate objects (see Fig. 1 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace one of the clips in Lundborg with the clip in Gehres since Lundborg discloses multiple variants of the clip (see Fig. 3-10) and Gehres discloses that such a clip enables for simple removal of the clip from engagement with the elongate objects (Col. 3, Lines 10-13).  
Claim(s) 12-13, 15-18 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg in view of Gehres as applied to claims 11, 14, 19-21 above, and further in view of Volkery US 2452406 (hereinafter Volkery).
Re. Cls. 15-18 and 23-27, it is the Examiner’s position that the term “lock” and “shackle” have not been given special definitions by the Applicant and therefore will be given the broadest reasonable interpretation per MPEP 2111.  The term “lock” is defined by google dictionary as “a mechanism for keeping a door, lid, etc. fastened typically operated only by a key of particular form.”  The term “shackle” is defined by merriam-webster.com as “something that checks or prevents free action as if by fetters-usually used in plural.”  Both terms will be interpreted accordingly for the purpose of examination. 
Re. Cls. 12-13, 15-18 and 22-27, the combination of Lundborg in view of Gehres does not disclose the wedge clip has a first through opening and a second through opening, said first through opening being placed between the first and second semi-cylindrical recesses, and said second through opening being placed between the third and fourth semi-cylindrical recesses, wherein the first and second through openings are placed on top of each other when the elongated plate is bent over itself and the wedge clip is located on the screws (Cl. 12), the first through opening is placed adjacent the first semi-cylindrical recess, and the second through opening is placed adjacent the fourth semi-cylindrical recess (Cl. 13), a lock is arranged at the first and second through openings (Cl. 15), the lock extends over one of the screws (Cl. 16), a shackle is arranged through the first and second through openings (Cl. 17), the shackle extends over one of the screws (Cl. 18), the steps of placing a first through opening of the elongated plate over a second through opening of the elongated plate when the elongated plate is bent over itself, so that the first through opening is placed between the first and second semi-cylindrical recesses, and the second through opening is placed between the third and fourth semi-cylindrical recesses when the wedge clip is placed on the screws (Cl. 22), the step of providing a lock for locking the wedge clip when the wedge clip is placed on the screws (Cl. 23), the step of arranging the lock through the first and second through openings (Cl. 24), the step of arranging the lock to extend over one of the screws (Cl. 25), the step of arranging a shackle through the first and second through openings of the wedge clip when the wedge clip is placed on the screws (Cl. 26) or the shackle is arranged to extend over one of the screws (Cl. 27).  Volkery discloses a clip (Fig. 2) which includes a first, second, third and fourth semi-cylindrical recess, that align overtop one another to secure onto elongate objects (see Fig. 1).  Re. Cl. 12, Volkery discloses the clip has a first through opening (see Fig. 3, 22) and a second through opening (see opening in 15 where 21 passes opposite from 22, Fig. 3), said first through opening being placed between the first and second semi-cylindrical recesses (see Fig. 3), and said second through opening being placed between the third and fourth semi-cylindrical recesses (see Fig. 3), wherein the first and second through openings are placed on top of each other when the elongated plate is bent over itself and the wedge clip is located on the elongate objects (see Fig. 1).  Re. Cl. 13, Volkery discloses the first through opening is placed adjacent the first semi-cylindrical recess (see Fig. 2-3), and the second through opening is placed adjacent the fourth semi-cylindrical recess (see Fig. 2-3).  Re. Cl. 16, Volkery discloses a lock (21, Fig. 2) is arranged at the first and second through openings (see Fig. 2, the fastener 21 forms a “lock” as defined above since it is a mechanism for keeping half 15 on top of and secured in place on the other 15).  Re. Cl. 16, Volkery discloses  the lock extends over one of the screws (see Fig. 2, due to the position shown either the head or tip of 21 in Volkery would be located over the top of the screws in Lundborg due to the position shown by 6 in Fig. 1-2 of Lundborg).  Re. Cl. 17, Volkery discloses a shackle (21, Fig. 2) is arranged through the first and second through openings (see Fig. 2, the fastener forms a “shackle” since it checks and prevents free pivoting action of the halves 15 relative to one another).  Re. Cl. 18, Volkery discloses the shackle extends over one of the screws (see Fig. 2, due to the position shown either the head or tip of 21 in Volkery would be located over the top of the screws in Lundborg due to the position shown by 6 in Fig. 1-2 of Lundborg).  Re. Cl. 22, Volkery discloses the steps of placing a first through opening of the elongated plate over a second through opening of the elongated plate when the elongated plate is bent over itself (see Fig. 2-3, where 21 is located in both halves), so that the first through opening is placed between the first and second semi-cylindrical recesses, and the second through opening is placed between the third and fourth semi-cylindrical recesses when the wedge clip is placed on the elongated objects (see Fig. 1-3).  Re. Cl. 23, Volkery discloses the step of providing a lock (21, Fig. 2) for locking the wedge clip when the wedge clip is placed on the elongate objects (see Fig. 1; the fastener 21 forms a “lock” as defined above since it is a mechanism for keeping half 15 on top of and secured in place on the other 15).  Re. Cl. 24, Volkery discloses the step of arranging the lock through the first and second through openings (see Fig. 2).  Re. Cl. 25, Volkery discloses the step of arranging the lock to extend over one of the screws (see Fig. 2, due to the position shown either the head or tip of 21 in Volkery would be located over the top of the screws in Lundborg due to the position shown by 6 in Fig. 1-2 of Lundborg).  Re. Cl. 26, Volkery discloses the step of arranging a shackle through the first and second through openings of the wedge clip when the wedge clip is placed on the elongate objects (see Fig. 2; the fastener 21 forms a “shackle” since it checks and prevents free pivoting action of the halves 15 relative to one another).  Re. Cl. 27, Volkery discloses the shackle is arranged to extend over one of the screws see Fig. 2, due to the position shown either the head or tip of 21 in Volkery would be located over the top of the screws in Lundborg due to the position shown by 6 in Fig. 1-2 of Lundborg). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latch members of Gehres (22 and 24, Fig. 1) with the opposed openings and lock/shackle arrangement of Volkery since it has been held obvious to replace one known means for another to achieve a predictable result.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams US 6189187, Grunfeld US 6082697, Heffey US 5887461, Brinkman US 5193366, Sakasegawa US 3906592, and Elms US 2941768 disclose other known clips which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632